DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1-20 are allowable over the art of record.  
Particularly, the prior art taken alone or in combination failed to teach or suggest :
“determining the qualification of the exchange automatically based on the updated regulatory criterion using a qualification analysis performed by the qualification program when the change is made to the at least one external regulatory source, the qualification analysis including a plurality of prevailing factors and a multi-step analysis, satisfaction of one of the prevailing factors automatically qualifying the exchange as the qualified exchange, the multi-step analysis including a plurality of tests, satisfaction of each of the tests qualifying the exchange as the qualified exchange, and generating a response indicative of the qualification of the exchange” as recited in independent claims 1, 8 and 15.

The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

The following prior art is deemed relevant but failed to teach or suggest the above noted limitations.
Haines (US Pub. No. 20110055112) discloses a system and method for creating and trading structured futures and various vehicles to allow nearly equivalent financial instruments to be created and traded on exchanges are described, including computer systems and computer implemented methods that allow the creation and trading of structured futures and related financial instruments. Computer systems and methods may be used to calculate the value of structured futures and related financial instruments before maturity and their payoff value at maturity.
	
	Ramsey (US Pub. No. WO2009142829) discloses a contracts exchange system which includes a liquid contracts exchange, traders trading on the exchange, a securities exchange listing shares of the trader, thereby enabling access to the capital markets, and a surety guaranteeing obligations of the trader. Methods are provided for transferring risk to the capital markets, for operating a liquid contracts exchange, for paying obligations under an exchange traded contract, for calculating sureties, for auditing traders, detecting errors, mistakes or fraud in a traders financial statements, for assuring compliance by a trader, for estimating a franchise value of a trader, for making a contract tradable on an exchange, and for managing traders in the contract exchange system.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/FP/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        


May 12, 2022